 8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 1 of 9 - Page ID # 7893



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA



UNITED STATES OF AMERICA,

                       Plaintiff,
                                                           Civil Action No. 8:16CV00233
       vs.
                                                       STIPULATION OF SETTLEMENT
STABL, INC., (f/k/a Nebraska By-Products,
                                                             AND JUDGMENT
Inc.); LANT, INC.; LEON JOHNSON; and
ANN JOHNSON,

                       Defendants.



       1.      WHEREAS, the United States of America (the “United States”), along with the

State of Nebraska, obtained a judgment against Stabl, Inc. in January 2014 (the “Judgment”) in

the case captioned United States of America and State of Nebraska vs. Stabl, Inc. f/k/a Nebraska

By-Products, Inc., Case No. 8-11CV 274, in the United States District Court for the District of

Nebraska. The Judgment was in the amount of $2,285,874.00, to be divided equally between the

State of Nebraska and the United States;

       2.      WHEREAS, the United States initiated this litigation against Stabl, Inc., Lant, Inc.,

Leon Johnson, and Ann Johnson (collectively “Defendants”) in May 2016 (the “2016 Federal

Action”) to collect the United States’ share of the Judgment (which is solely against Stabl, Inc.),

and the United States and the Defendants (the “Parties”) are presently litigating this dispute

regarding the Judgment, including whether the non-Stabl, Inc. defendants could be liable for the

amount of the Judgment;




STIPULATION OF SETTLEMENT AND JUDGMENT, United States v. Stabl, Inc. et al.,
pg. 1
 8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 2 of 9 - Page ID # 7894



        3.      WHEREAS, the Parties agree that it is in the public interest to resolve this matter

and have negotiated this Stipulation of Settlement in good faith to avoid further expensive and

protracted litigation;

        4.      NOW THEREFORE, without adjudication or admission of any issue of fact or

law, and without any admission of liability by the Defendants, the Parties, by and through the

undersigned, agree and stipulate as follows:

        A.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1345 and 1355 and 28 U.S.C. § 3001 et seq. Venue is proper in this District

pursuant to 28 U.S.C. §§ 1391 and 1395, because the Defendants reside in this District and a

substantial part of the events giving rise to the claim occurred in this District.

        B.      For the purposes of this Stipulation of Settlement, or any action to enforce it, the

Defendants consent to the Court’s jurisdiction over this Stipulation of Settlement and any such

action over the Defendants and consent to venue in this judicial district.

        C.      The obligations of this Stipulation of Settlement apply to and are binding upon the

United States and upon the Defendants and their heirs, representatives, successors and assigns.

        D.      Within fifteen (15) business days of entry by the Court of this Stipulation of

Settlement and receipt of payment instructions pursuant to Paragraph E below, Defendants Leon

Johnson and Ann Johnson shall pay to the United States the sum of $880,000.00 on behalf of

Stabl, Inc.

        E.      Defendants shall pay the amount due by FedWire Electronic Funds Transfer

(“EFT”) to the U.S. Department of Justice account, in accordance with instructions provided to

Defendants by the Financial Litigation Unit of the United States Attorney’s Office for the

District of Nebraska (the “FLU”) after the entry of this Stipulation of Settlement. The payment


STIPULATION OF SETTLEMENT AND JUDGMENT, United States v. Stabl, Inc. et al.,
pg. 2
 8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 3 of 9 - Page ID # 7895



instructions provided by the FLU will include a Consolidated Debt Collection System (“CDCS”)

number, which Defendants shall use to identify all payments required to be made in accordance

with this Stipulation of Settlement. The FLU will provide the payment instructions via

electronic mail and regular mail to:

       Leon & Ann Johnson
       c/o Krista M. Eckhoff
       Baird Holm LLP
       1700 Farnam Street
       Suite 1500
       Omaha, Nebraska 68102
       keckhoff@bairdholm.com

on behalf of Defendants. At the time of payment, Defendants shall send notice that payment has

been made: (i) to EPA via email at cinwd_acctsreceivable@epa.gov or via regular mail at EPA

Cincinnati Finance Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268; and (ii) to

the United States via email at EESCDCopy.ENRD@usdoj.gov and via regular mail to:


                       Chief, Environmental Enforcement Section
                       Environmental Enforcement Section
                       Environment & Natural Resources Division
                       United States Department of Justice
                       P.O. Box 7611 Ben Franklin Station
                       Washington, D.C. 20044-7611

                       and


                       Regional Counsel
                       Office of Regional Counsel
                       U.S. Environmental Protection Agency, Region 7
                       11201 Renner Boulevard
                       Lenexa, KS 66219

Such notice shall state that the payment is made pursuant to this Stipulation of Settlement in the

United States v. Stabl, Inc., et al., and shall reference the civil action number, CDCS Number

and DOJ case number 90-5-1-1-10051/1.

STIPULATION OF SETTLEMENT AND JUDGMENT, United States v. Stabl, Inc. et al.,
pg. 3
 8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 4 of 9 - Page ID # 7896



       F.       Within ten business days of receipt of all amounts due under this Stipulation of

Settlement, the United States shall file a notice with the Court that full payment has been made

and shall file a Satisfaction of Judgment in Case No. 8:11-CV-274 in the United States District

Court for the District of Nebraska.

       G.      The Defendants’ payment of the amount identified in Paragraph D on behalf of

Stabl, Inc., shall constitute a complete settlement and shall be in full satisfaction of the United

States’ Judgment against Stabl, Inc. and claims against the Defendants regarding the Judgment.

This Stipulation of Settlement is limited solely to the Judgment and the civil claims expressly

alleged against the Defendants in the 2016 Federal Action.

       H.      The amount paid pursuant to this Stipulation of Settlement is not deductible

by the Defendants or any other person for federal, state, or local tax purposes.

       I.      The Court shall retain jurisdiction for the purposes of interpreting and enforcing

this Stipulation of Settlement through the date that payment is made in accordance with the

provisions herein.

       J.      The undersigned representatives of the Parties, including Defendants, the Chief or

Deputy Chief of the Environmental Enforcement Section, and the Acting Regional Counsel of

EPA Region 7 certify that each is fully authorized to enter into the terms and conditions of this

Stipulation of Settlement and to bind legally the party he or she represents to this document.

       K.      Each party shall bear its own costs and attorneys’ fees in this action.

       L.      There are no separate agreements or understandings with respect to this matter

that have not been set forth in this Stipulation of Settlement.




STIPULATION OF SETTLEMENT AND JUDGMENT, United States v. Stabl, Inc. et al.,
pg. 4
 8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 5 of 9 - Page ID # 7897



       M.      This Stipulation of Settlement may be executed by the Parties in separate

counterparts, each of which when so executed and delivered shall be an original, but all such

counterparts shall together constitute but one and the same instrument.

       N.      All prior orders of the Court regarding restrictions or disbursements from any and

all funds of the Defendants, including brokerage and or investment or financial accounts of any

type, are immediately and effectively dismissed and voided.

       AS STIPULATED AND AGREED TO BY THE PARTIES, IT IS SO ORDERED

AND ADJUDGED THIS 30TH DAY OF JANUARY, 2020.



                                             _______________________

                                             United States District Judge




STIPULATION OF SETTLEMENT AND JUDGMENT, United States v. Stabl, Inc. et al.,
pg. 5
8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 6 of 9 - Page ID # 7898




                                   FOR THE UNITED STATES:



          01-2(,-2020
DATED: --------


                                   Environmental Enforcement Section



         1/30/2020
DATED: --------                       s/ Katherine L. Matthews
                                   KATHERINE L. MATTHEWS, CO #53372
                                   Senior Counsel
                                   U.S. Department of Justice
                                   Environment and Natural Resources Division,
                                   Environmental Enforcement Section
                                   999 l 8th St., Suite 370
                                   Denver, CO 80202
                                   303-844-1365
                                   kate.matthews@usdoj.gov



        I - 3 o - 1-0 2-6
DATED: --------

                                   Trial Attorney
                                   Environmental Enforcement Section
                                   Environment and Natural Resources Division
                                   U.S. Department of Justice
                                   P.O. Box 7611, Ben Franklin Station
                                   Washington, D.C. 20044-7611
                                   (202) 514-5270
                                   danica.glaser@usdoj.gov




STIPULATION OF SETTLEMENT AND JUDGMENT, United States v. Stab/, Inc. et al.,
pg.6
8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 7 of 9 - Page ID # 7899
8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 8 of 9 - Page ID # 7900
8:16-cv-00233-LSC-MDN Doc # 323 Filed: 01/30/20 Page 9 of 9 - Page ID # 7901
